         Case 1:17-cv-06752-PAE Document 102 Filed 09/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JAIME GUTIERREZ and RAMON GUTIERREZ,
 on behalf of themselves and all others similarly
 situated,                                                                17 Civ. 6752 (PAE)

                                        Plaintiffs,                             ORDER
                        -v-

 TRYAX REALTY MANAGEMENT, INC., 1027
 WALLCO L.L.C., MICHAEL SCHMELZER,
 MATTHEW SCHMELZER, MIGUEL LEON,
 and CESAR MALDONADO,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       On September 18, 2020, the parties submitted a proposed settlement agreement and a

letter in support in this Fair Labor Standards Act and New York Labor Law action. Dkt. 99. On

September 30, 2020, the parties submitted a revised settlement agreement including the

signatures of the parties to this action. Dkt. 101 (“Agreement”). The Court has carefully

reviewed the Agreement. The Court concludes, substantially for the reasons stated in the parties’

letter, and in light of the Second Circuit’s recent holding in Fisher v. SD Prot. Inc., 948 F.3d

593, 603–05 (2d Cir. 2020), that the proposed Agreement is fair and reasonable. Upon careful

review of the Agreement, the Court is satisfied that the Agreement was achieved through

procedurally fair means and is fair and reasonable such that it satisfies the standard set forth in

Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015).

       Accordingly, the Court approves the Agreement and retains jurisdiction over the

enforcement of its terms.

       The Clerk of Court is respectfully directed to close this case.
       Case 1:17-cv-06752-PAE Document 102 Filed 09/30/20 Page 2 of 2




      SO ORDERED.


                                              PaJA.�
                                              ______________________________
                                              PAUL A. ENGELMAYER
                                              United States District Judge
Dated: September 30, 2020
       New York, New York




                                     2
